DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugland (US 2006/0173627).

With respect to claim 1, Haugland discloses a method to filter measurements [Fig. 2], from a subterranean formation, collected along an axis of a borehole of a well system [Fig. 1], comprising: 
partitioning a circumference of the borehole into a set of azimuthal bins [Fig. 3], wherein each azimuthal bin represents a range of azimuths at a same axial position [Par. 0026]; 
defining a set of azimuthal filter coefficients including at least one positive filter coefficient and at least one negative filter coefficient [Par. 0071] (For example, window functions or filters having both positive and negative values in their impulse response may also be utilized. Filters often include negatively valued or oscillating tail regions, the purpose of which is often to sharpen the frequency response of the filter);
allocating the measurements to the set of azimuthal bins using the range of azimuths corresponding with each measurement [Fig. 2; 208]; 
selecting an azimuthal target bin and a determined number of neighboring azimuthal bins from the set of azimuthal bins to form an azimuthal subset of bins (characterized by the window function used which sets a selected azimuth and a subset of neighboring azimuths) [Fig. 4] & [Par. 0037-0039]; 
computing a filtered value for the azimuthal target bin [Par. 0011] (The method further includes processing a convolution of selected data pairs with a predetermined filter to determine convolved logging sensor data for at least one azimuthal position) by multiplying each measurement in the azimuthal subset of bins by a corresponding azimuthal filter coefficient from the set of azimuthal filter coefficients and summing products resulting from the multiplying [Par. 0033] & [Fig .2; 210] (characterized by the convolving operation of the sensor data with a window function); and 
repeating the selecting and the computing for each azimuthal bin in the set of azimuthal bins (characterized by establishing different discrete azimuthal positions and performing the convolution step for each discrete azimuthal position) [Par. 0033].

With respect to claim 2, Haugland discloses wherein the filtered value for each of the bins in the set of azimuthal bins is utilized to sharpen an image derived from the measurements [Par. 0010, 0024, & 0071]. (exemplary methods according to this invention provide for superior image resolution and noise rejection)

With respect to claim 3, Haugland discloses wherein a sum of the set of azimuthal filter coefficients equals one [Par. 0072-0073]. (filter coefficients sum to 1)

With respect to claim 4, Haugland discloses further comprising: setting the determined number of neighboring azimuthal bins in the azimuthal subset of bins to a bin count parameter [Par. 0037-0038]. (characterized by where p represents the number of azimuthal positions for which convolved logging sensor data is determined)

With respect to claim 5, Haugland discloses wherein the bin count parameter is a minimum of fifteen bins [Fig. 3].

With respect to claim 6, Haugland discloses wherein the measurements represent an image of the borehole [Par. 0009] and comprise count rates or computed measurements [Par .0006 & 0019]. (characterized by using gamma ray or neutron sensors, which take count rate measurements)

With respect to claim 7, Haugland discloses wherein the measurements are collected using one of a density tool, a gamma ray tool, a nuclear measurement tool, an acoustic tool, a resistivity tool, a fiber optic sensor, and a distributed acoustic sensor [Par. 0019]. (LWD sensor may include substantially any downhole logging sensor, for example, including a natural gamma ray sensor, a neutron sensor, a density sensor, a resistivity sensor, a formation pressure sensor, an annular pressure sensor, an ultrasonic sensor, an audio-frequency acoustic sensor, and the like)

With respect to claim 8, Haugland discloses wherein a plot of the set of azimuthal filter coefficients forms a representative w shape and a first slope of inner coefficients of the plot is larger in magnitude than a second slope of outer coefficients of the plot [Fig. 5]. 

With respect to claim 9, Haugland discloses wherein an equal number of azimuthal bins are oriented in a clockwise and a counterclockwise angular direction from the azimuthal target bin [Fig. 3-5]. (characterized in the windowing function having a range that is equal in the positive angular rotation (e.g. clockwise) and negative angular rotation (e.g. counterclockwise))

With respect to claim 10, Haugland discloses wherein narrow azimuthal measurements are enhanced by increasing a filter ratio of a sum of negative filter coefficients to a sum of positive filter coefficients [Fig. 5] & [Par. 0071-0073]. (characterized by Filters often include negatively valued or oscillating tail regions, the purpose of which is often to sharpen the frequency response of the filter)

With respect to claim 11, Haugland discloses wherein the defining utilizes a resultant statistical uncertainty of the filtered value and a statistical uncertainty parameter [Par. 0069]. (characterized by embodiments of this invention tend to advantageously reduce aliasing effects and the effect of statistical measurement noise (i.e. uncertainty parameter))

With respect to claim 17, Haugland discloses a system to filter measurements from a subterranean formation collected along an axis of a borehole of a well system [Fig .1], comprising: 
a downhole tool [Fig. 1; 100], operable to collect the measurements [Par. 0019]; 
a data filterer [Par. 0023] (characterized by the processor of the downhole tool), operable to receive the measurements from the downhole tool and generate filtered values by applying one or more filters to the measurements using an azimuthal binning of the measurements [Par. 0010-0011 & 0024]; and 
a controller, operable to receive the filtered values from the data filterer and to utilize the filtered values to sharpen an image derived from the measurements [Par. 0023], 
wherein the data filterer utilizes a set of azimuthal filter coefficients in the applying, and the set of azimuthal filter coefficients includes at least one positive filter coefficient and at least one negative filter coefficient [Par. 0071] (For example, window functions or filters having both positive and negative values in their impulse response may also be utilized. Filters often include negatively valued or oscillating tail regions, the purpose of which is often to sharpen the frequency response of the filter),
wherein the controller is one or more of a well site controller and a surface computing system [Par .0076]. (Alternatively the processing system may be at the surface and configured to process data sent to the surface by sensor sets via a telemetry or data link system also well known in the art. Electronic information such as logic, software, or measured or processed data may be stored in memory (volatile or non-volatile), or on conventional electronic data storage devices such as are well known in the art)

With respect to claim 19, Haugland discloses wherein the downhole tool is one of a nuclear measurement tool, a density tool, a gamma ray tool, an acoustic tool, a resistivity tool, a fiber optic sensor, and a distributed acoustic sensor tool [Par. 0019]. (LWD sensor may include substantially any downhole logging sensor, for example, including a natural gamma ray sensor, a neutron sensor, a density sensor, a resistivity sensor, a formation pressure sensor, an annular pressure sensor, an ultrasonic sensor, an audio-frequency acoustic sensor, and the like)

With respect to claim 21, Haugland discloses a computer program product having a series of operating instructions stored on a non- transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations [Par. 0023 & 0076] to filter measurements [Fig. 2], from a subterranean formation, collected along an axis of a borehole of a well system [Fig. 1], the operations comprising: 
partitioning a circumference of the borehole into a set of azimuthal bins [Fig. 3], wherein each azimuthal bin represents a range of azimuths at a same axial position [Par. 0026]; 
defining a set of azimuthal filter coefficients including at least one positive filter coefficient and at least one negative filter coefficient [Par. 0071] (For example, window functions or filters having both positive and negative values in their impulse response may also be utilized. Filters often include negatively valued or oscillating tail regions, the purpose of which is often to sharpen the frequency response of the filter);
allocating the measurements to the set of azimuthal bins using the range of azimuths corresponding with each measurement [Fig. 2; 208]; 
selecting an azimuthal target bin and a determined number of neighboring azimuthal bins from the set of azimuthal bins to form an azimuthal subset of bins (characterized by the window function used which sets a selected azimuth and a subset of neighboring azimuths) [Fig. 4] & [Par. 0037-0039]; 
computing a filtered value for the azimuthal target bin [Par. 0011] (The method further includes processing a convolution of selected data pairs with a predetermined filter to determine convolved logging sensor data for at least one azimuthal position) by multiplying each measurement in the azimuthal subset of bins by a corresponding azimuthal filter coefficient from the set of azimuthal filter coefficients and summing products resulting from the multiplying [Par. 0033] & [Fig .2; 210] (characterized by the convolving operation of the sensor data with a window function); and 
repeating the selecting and the computing for each azimuthal bin in the set of azimuthal bins (characterized by establishing different discrete azimuthal positions and performing the convolution step for each discrete azimuthal position) [Par. 0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugland (US 2006/0173627).

With respect to claim 12, Haugland fails to necessarily disclose executing the selecting, computing, and repeating, for each azimuthal target bin, for two or more sets of filter coefficients, and wherein the filtered value is an average of interim filtered values computed from each set of azimuthal filter coefficients.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Haugland to further include executing the selecting, computing, and repeating, for each azimuthal target bin, for two or more sets of filter coefficients, and wherein the filtered value is an average of interim filtered values computed from each set of azimuthal filter coefficients motivated by a desire to improve measurement accuracy by averaging results of different filters (see Haugland [Par. 0041-0044])

With respect to claim 20, Haugland fails to necessarily disclose wherein the data filterer receives parameters from the controller, where the parameters include one or more of an azimuthal bin count, an axial bin count, and one or more sets of filter coefficients.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify Haugland to further include wherein the data filterer receives parameters from the controller, where the parameters include one or more of an azimuthal bin count, an axial bin count, and one or more sets of filter coefficients motivated by a desire to provide a simple manner for implementing control of the LWD system to obtain measurements at the desired azimuthal positions (see [Par. 0023] of Haugland). 

Claim(s) 13-16, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haugland (US 2006/0173627) in view of Xu et al. (US 2011/0272570).

With respect to claims 13 and 22, Haugland fails to disclose further comprising: 
apportioning the borehole into a set of axial bins for each range of azimuths; 
determining a set of axial filter coefficients that includes at least one positive filter coefficient and at least one negative filter coefficient; 
allotting the measurements to the set of axial bins using the range of azimuths and axial position of each measurement; 
choosing an axial target bin and a determined number of neighboring axial bins from the set of axial bins to form an axial subset of bins; 
calculating a final filtered value for the axial target bin by multiplying the filtered value in each of the axial subset of bins by a corresponding axial filter coefficient from the set of axial filter coefficients and summing products resulting from the multiplying; and 
re-execute the choosing and the calculating for each axial bin in the set of axial bins.
Haugland does however teach about evaluating the measurements as a two-dimensional representation of a parameter value at discrete positions of azimuths and borehole depth (i.e. axial position) [Par. 0025 & 0049-0050].
Xu discloses a logging tool and method that includes apportioning the borehole into a set of axial bins [Fig. 2; 252], allotting the measurements to the set of axial bins using axial position of each measurement [Fig. 2; 254]; choosing an axial target bin and a determined number of neighboring axial bins from the set of axial bins to form an axial subset of bins [Fig. 2; 256]; and calculating a final filtered value for the axial target bin [Fig. 2; 258] & [Par. 0010 & 0039].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Haugland with Xu to further implement apportioning the borehole into a set of axial bins for each range of azimuths; 
determining a set of axial filter coefficients that includes at least one positive filter coefficient and at least one negative filter coefficient; 
allotting the measurements to the set of axial bins using the range of azimuths and axial position of each measurement; 
choosing an axial target bin and a determined number of neighboring axial bins from the set of axial bins to form an axial subset of bins; 
calculating a final filtered value for the axial target bin by multiplying the filtered value in each of the axial subset of bins by a corresponding axial filter coefficient from the set of axial filter coefficients and summing products resulting from the multiplying; and 
re-execute the choosing and the calculating for each axial bin in the set of axial bins motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).  In particular, it would have been obvious to modify the technique of Haugland for filter measurements according to azimuthal dependence further with Xu to also perform such filtering and analysis according to axial dependence to provide further sharpen the image in two dimensions (see Haugland [Par. 0025])

With respect to claim 14, Haugland discloses wherein the azimuthal target bin and the axial target bin correspond to a matching axial position and a range of azimuths, and the computing and the calculating are performed in parallel. (characterized in grouping azimuthal data with corresponding well depth (axial position) for a variety of well depths [Par. 0025 & 0049-0050])

With respect to claim 15, Haugland and Xu fail to necessarily to disclose wherein the set of axial filter coefficients is equivalent to the set of azimuthal filter coefficients.
However, Haugland does teach about evaluating an analyzing logging measurements as a two dimensional representation as well as correlating and plotting the filtered values as a function of azimuthal position and depth [Par. 0025 & 0050].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Haugland with Xu to further implement wherein the set of axial filter coefficients is equivalent to the set of azimuthal filter coefficients motivated be a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that uses the filtering technique of Haugland, and therefore the filter coefficients and windowing function to improve sharping of the image in the axial direction as well.

With respect to claim 16, Haugland discloses wherein each axial position is separated by a uniform distance [Par. 0049]. (each group represents about a two-inch depth interval)

With respect to claim 18, Haugland fails to disclose wherein the data filterer is further operable to use an axial binning of the measurements, an axial filter, and a set of axial filter coefficients, and the measurements are collected at two or more axial positions within the borehole.
Haugland does however teach about evaluating the measurements as a two-dimensional representation of a parameter value at discrete positions of azimuths and borehole depth (i.e. axial position) [Par. 0025 & 0049-0050].
Xu discloses a logging tool and method that includes apportioning the borehole into a set of axial bins [Fig. 2; 252], allotting the measurements to the set of axial bins using axial position of each measurement [Fig. 2; 254]; choosing an axial target bin and a determined number of neighboring axial bins from the set of axial bins to form an axial subset of bins [Fig. 2; 256]; and calculating a final filtered value for the axial target bin [Fig. 2; 258] & [Par. 0010 & 0039].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Haugland with Xu to further implement wherein the data filterer is further operable to use an axial binning of the measurements, an axial filter, and a set of axial filter coefficients, and the measurements are collected at two or more axial positions within the borehole motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).  In particular, it would have been obvious to modify the technique of Haugland for filter measurements according to azimuthal dependence further with Xu to also perform such filtering and analysis according to axial dependence to provide further sharpen the image in two dimensions (see Haugland [Par. 0025])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang (US 2011/0161009) discloses a method for forming a borehole image includes fitting logging sensor measurements residing in each of a plurality of azimuthal windows with corresponding mathematical fitting functions. The functions may then be evaluated at one or more corresponding azimuthal positions to obtain at least one sector value for each of the azimuthal windows. A two dimensional borehole image may be formed by repeating the procedure at multiple measured depths in the borehole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865                


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
07/06/22